DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-18, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastioli et al. (US 2013/0071588).
Considering Claims 1, 5, 10, 13, and 21-23:  Bastioli et al. teaches a polyester comprising a dicarboxylic acid component comprising 90 to 100 mole percent of an aromatic diacid (¶0019) that is preferably 2,5-furandicarboxylic acid (¶0017) and 0 to 10 mole percent of an aliphatic diacid that is preferably azelaic acid or sebacic acid (¶0013); and a polyol component that is preferably 100 mole percent 1,2-ethanediol (¶0020).  Bastioli et al. teaches the inherent viscosity as being greater than 0.4 dL/g (¶0031).
	Bastioli et al. is silent towards the oxygen and carbon dioxide barrier properties of a cast film with a thickness of 60-90 microns.  However, Bastioli et al. teaches the same chemical structure as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01.
Considering Claims 2, 4, and 6:  Bastioli et al. teaches zero mole percent of an additional aliphatic saturated dicarboxylic acid.
Considering Claim 3:  Bastioli et al. teaches zero mole percent of an additional unsaturated aliphatic dicarboxylic acid.
Considering Claims 7 and 14-18:  Bastioli et al. teaches zero mole percent of a diol that is not 1,2-ethanediol.
Considering Claim 9:  Bastioli et al. teaches a film, fabric, sheet, or laminated article made from the polyester (¶0113-126).
Considering Claim 11:  Bastioli et al. teaches a composition comprising 1 to 99 percent of the polyester and 1 to 99 percent by weight of a second polyester (¶0043).
Considering Claim 12:  Bastioli et al. teaches a film, fabric, sheet, or laminated article made from the polyester (¶0113-126).

Response to Amendment
The declaration under 37 CFR 1.132 filed April 11, 2022 is insufficient to overcome the rejection of claims 1-7, 9-18, and 21-23 based upon Bastioli et al. (US 2013/0071588) as set forth in the last Office action because:  
The data presented by the applicant is not directed towards the anticipatory embodiment of Bastioli et al. relied upon in the rejection.  Therefore, it is not sufficient to overcome the rejection set forth in the prior action.  The data presented by the applicant shows that the example of Bastioli et al. does not contain the claimed permeability of oxygen and carbon dioxide.  However, the position of the Office was not that all of the embodiments of Bastioli et al. or the examples of Bastioli et al. contain the claimed properties.  The position of the Office is that the anticipatory embodiment of Bastioli et al. including the 1,2-ethanediol aliphatic polyol contains the claimed property.  The original specification teaches that the high barrier to oxygen and carbon dioxide is the result of the choice of monomers (pg. 1) and thus the embodiment of Bastioli et al. containin the 1,2-ethanediol would inherently have the claimed oxygen and carbon dioxide permeability.

Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Bastioli et al. does not anticipate the claimed polyester as there is no direction to select the specific monomers claimed is not persuasive.  Bastioli et al. teaches the most preferred aromatic diacid as being 2,5-furandicarboxylic acid (¶0017), teaches the two most preferred aliphatic diacids as being azelaic acid and sebacic acid (¶0013), and teaches 1,2-ethanediol as being one of three preferred diols (¶0021).   Bastioli et al. teaches using the diols individually (the use of the language “or mixtures thereof” clearly indicates that the species can be used individually) (100 mole percent) (¶0021, Examples).  2,5-furandicarboxylic acid and sebacic acid are used in the examples of Bastioli et al.  Following the disclosure of Bastioli et al., which teaches 2,5-furandicarboxylic acid, azelaic acid, and sebacic acid as the most preferred species of the aromatic and aliphatic dicarboxylic acids, a person having ordinary skill in the art would have to make a single selection among a list of three named species.  
When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962). In In re Petering, the prior art disclosed a generic chemical formula "wherein X, Y, Z, P, and R'- represent either hydrogen or alkyl radicals, R a side chain containing an OH group." The court held that this formula, without more, could not anticipate a claim to 7-methyl-9-[d, l'-ribityl]-isoalloxazine because the generic formula encompassed a vast number and perhaps even an infinite number of compounds. However, the reference also disclosed preferred substituents for X, Y, Z, P, R, and R' as follows: where X, P, and R' are hydrogen, where Y and Z may be hydrogen or methyl, and where R is one of eight specific isoalloxazines. The court determined that this more limited generic class consisted of about 20 compounds. The limited number of compounds covered by the preferred formula in combination with the fact that the number of substituents was low at each site, the ring positions were limited, and there was a large unchanging structural nucleus, resulted in a finding that the reference sufficiently described "each of the various permutations here involved as fully as if he had drawn each structural formula or had written each name." The claimed compound was 1 of these 20 compounds. Therefore, the reference "described" the claimed compound and the reference anticipated the claims.  See MPEP § 2131.02.  The preferred formula of Bastioli et al. covers 6 species, two of which anticipate the claimed polyester.  As such, the claimed polyester is anticipated for similar reasoning as set forth in the In re Petering.  
A reading of a reference as only anticipating the exemplified embodiment is narrower than set forth in the MPEP.  See MPEP § 2123.  The claimed invention is one of a small number of most preferred embodiments, and does not require excessive picking and choosing to arrive at the claimed invention.
B)  The applicant’s argument that the data provided in the declaration establishes that the claimed permeability to oxygen and carbon dioxide is not inherent is not persuasive.  The data presented by the applicant is not directed towards the anticipatory embodiment of Bastioli et al. relied upon in the rejection.  Therefore, it is not sufficient to overcome the rejection set forth in the prior action.  The data presented by the applicant shows that the example of Bastioli et al. does not contain the claimed permeability of oxygen and carbon dioxide.  However, the position of the Office was not that all of the embodiments of Bastioli et al. or the examples of Bastioli et al. contain the claimed properties.  The position of the Office is that the anticipatory embodiment of Bastioli et al. including the 1,2-ethanediol aliphatic polyol contains the claimed property.  The original specification teaches that the high barrier to oxygen and carbon dioxide is the result of the choice of monomers (pg. 1) and thus the embodiment of Bastioli et al. containin the 1,2-ethanediol would inherently have the claimed oxygen and carbon dioxide permeability.
The applicant’s argument that the substitution of 1,2-ethanediol for 1,4-butanediol results in unexpected results is not persuasive.  The rejection is an anticipation rejection, and as such, unexpected results is not a consideration.  Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).  See MPEP § 2131.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767